' Chief Justice Quiñones,
after making the above statement of facts, rendered the opinion of the court.
Section 3 of the act of the Legislative Assembly of this Island, entitled “An Act defining the offense of contempt of court and providing for the punishment thereof”, approved March 1, 1902, provides that “whenever a person is fined or committed to jail for contempt of court, an order or warrant for such fine or imprisonment must be signed by the judge delivering such sentence, setting forth the act or acts constituting such contempt, with the time and place of the commission thereof, and the circumstances thereof, and specifying the sentence of the court; otherwise such sentence will he wholly invalid and inoperative ”; and as the warrant issued for the commitment of the petitioner, Julio Medina, does not contain the requirements prescribed in aforesaid section 3, for neither is it signed by the trial judge, Aponte, nor does it set forth the act constituting the contempt, the sentence pronounced by said Judge Aponte is null and void by express provision of the law, and therefore the warrant issued for the execution of said sentence upon the person of the petitioner, Julio Medina, is wholly invalid and inoperative.
The theory advanced by the Attorney General in his brief, to the effect that the act of the Legislative Assembly of this Island, defining and punishing the offense of contempt of court, has been repealed by the Penal Code, cannot *507be accepted, because aside from the fact that it is not to be presumed that a law framed by the Legislative Assembly for the purpose of strengthening and assuring the authority and prestige of courts of justice, was inténded to be in use only temporarily, viz., from March, 1902, when it was approved, to July 1, of the same year, when the Penal Code took effect, it appears, on the contrary, that the latter does not affect it in the least, inasmuch as according to section 7 of said Code, nothing established by, and contained in the same, affects “any power conferred by law upon any court martial, or military authority or other officer, to impose or inflict punishment upon offenders, nor any power conferred by law upon any public body, tribunal or officer, to impose or inflict punishment upon offenders;” whence it is to be inferred that among these powers is undoubtedly included that conferred by aforesaid act of the Legislative Assembly upon this Supreme Court, the District Courts and any similar court duly established in Porto Rico, to punish for con-tempts against their authority, whether committed in their presence, or in any other manner provided for therein.
This doctrine is strengthened and confirmed by the act of the Legislative Assembly itself, which provides in its section 3, that punishment for a contempt of court under said section shall not bar a criminal prosecution for the same offense, conducted by the fiscal of the proper jurisdiction, but where a person, so punished is convicted upon such additional prosecution, his previous punishment under said act shall be taken into consideration by the court pronouncing sentence upon him; whence it is reasonably to be inferred that there are no contradictory or conflicting provisions in these laws, but on the contrary, that they harmonize and agree perfectly, and that both were enacted by the Legislative Assembly with a view to their subsisting conjointly and simultaneously.
Therefore, the warrant issued for the commitment of the petitioner, Julio Medina, being null and void, it comes *509under paragraph 3, section 483, of the Code of Criminal Procedure, and said warrant cannot he re-issued, as proposed by the Attorney General in his brief, because the sentence pronounced by Judge Aponte being null and void, any warrant issued for its execution would be void and illegal.
In view of the legal provisions cited above, and the decision of this Supreme Court handed .down May 1, 1903, 3 Porto Rico Reports, 501, in a similar case brought here by Hobart S. Bird on appeal from a judgment rendered against him by the District Court of San Juan for the offense of contempt of court, the application for enlargement made by Julio Medina is granted, and accordingly he is ordered to be finally liberated, and the bail furnished by him, canceled.
Mr. Justice Hernández, concurred.
Mr. Justice Sulzbacher also concurred, basing his action on the reasons set forth .in his opinion as stated in case No. 22, Ex parte Bird.
Mr. Justice MacLeary, dissented.